      Case 2:20-cv-01616-NJB-JVM Document 13 Filed 07/02/20 Page 1 of 13


                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA

 ELLNEISHA BROWN                                                          CIVIL ACTION


 VERSUS                                                                   NO. 20-638


 PROTECTIVE INSURANCE COMPANY, et al.                                     SECTION: “G”(1)

                                       ORDER AND REASONS

        Before the Court is Plaintiff Ellneisha Brown’s (“Plaintiff”) “Motion to Remand.” 1 In this

litigation, Plaintiff claims that she sustained personal injuries as a result of an accident that

occurred on La. Highway 44 in the city of Gramercy, Parish of St. James, Louisiana, involving

Plaintiff and Defendant Mr. Mario Lopez (“Lopez”). 2 Plaintiff alleges that at the time of the

accident, Lopez was issued a contract of liability insurance by Defendant Protective Insurance

Company (“Protective Insurance Company”). 3 This is the third time this case has been removed to

this Court. In the instant motion, Plaintiff argues that the issue of jurisdiction was already judicially

determined by this Court the first time this matter was removed and that therefore, res judicata

applies.4 Having considered the motion, the memoranda in support and in opposition, the record,

and the applicable law, the Court denies the motion.

                                            I. Background

        On October 9, 2019, Plaintiff filed a Petition for Damages against Defendants Mario Lopez

(“Lopez”) and Protective Insurance Company (“Protective Insurance Company”) (collectively,


        1
            Rec. Doc. 5.
        2
            Rec. Doc. 1-2 at 3.
        3
            Id. at 4.
        4
            Rec. Doc. 5 at 1.



                                                   1
      Case 2:20-cv-01616-NJB-JVM Document 13 Filed 07/02/20 Page 2 of 13


“Defendants”) in the 23rd Judicial District Court for the Parish of St. James, State of Louisiana . 5

In the Petition for Damages, Plaintiff alleges that on or about October 11, 2018, she sustaine d

personal injuries as a result of an accident that occurred on La. Highway 44 in the city of Gramercy,

Parish of St. James, Louisiana, involving Plaintiff and Defendant Lopez. 6 Plaintiff argues that she

is entitled to damages for her past, present and future pain and suffering, past, present and future

medical expense, lost earning potential. 7 Plaintiff alleges that at the time of the accident, Lopez

was issued a contract of liability insurance by Protective Insurance Company. 8

       Protective Insurance Company removed the case to the United States District Court for the

Eastern District of Louisiana for the first time on November 19, 2019.9 In the first notice of

removal, Defendant Protective Insurance Company asserted that “[t]he amount in controversy for

these injuries exceeds $75,000.00, exclusive of interests and costs. Plaintiff has incurred at least

$15,365.35 in past medical expenses and the amount in controversy for general damages exceeds

$60,000.”10 Defendant Protective Insurance Company further stated that “[w]hen determining the

amount in controversy, the amount of general damages in cases involving herniations may be

placed, at the lower end, in the $40,000–$50,000 range . . . [t]he amount for general damages in

cases involving knee injuries where surgery has been recommended may be placed in the $40,000

to $125,000 range . . . [and] the amount for general damages in cases involving rhizotomies may




       5
           Rec. Doc. 1-2 at 3.
       6
            Id.
       7
           Id. at 4.
       8
           Id.
       9
           Case No. 19-13710, Rec. Doc. 1 at 6.
       10
            Id. at 3.



                                                  2
      Case 2:20-cv-01616-NJB-JVM Document 13 Filed 07/02/20 Page 3 of 13


exceed the amount in controversy necessary for federal jurisdiction.” 11 Therefore, Defendant

Protective Insurance Company argued that “[b]ased on all of her alleged injuries, Defendant avers

that the amount in controversy exceeds $75,000, exclusive of interests and costs.”12

       On December 5, 2019, following the Fifth Circuit’s guidance in Allen v. R&H Oil & Gas

Co.,13 the Court ordered the parties to submit summary-judgment-type evidence regarding the

amount in controversy at the time of removal, November 19, 2019.14 On December 11, 2019, both

Plaintiff and Defendant Protective Insurance Company filed responsive memoranda regarding the

amount in controversy along with supporting documentation. 15 The Court, after reviewing the

evidence submitted by the parties, determined that there was insufficient evidence to demonstrate

by a preponderance of the evidence that Plaintiff’s claims at the time of removal, if proven, would

be worth an amount in excess of $75,000.16 Accordingly, on January 8, 2020, the Court remanded

the case to the 23rd Judicial District Court for the Parish of St. James, State of Louisiana.17

       On February 21, 2020, Defendants removed the case to the United States District Court for

the Eastern District of Louisiana for a second time. 18 In the second notice of removal, Defendants

once again allege that the Court has diversity jurisdiction over this matter and that the amount in




       11
            Id. at 3–4.
       12
            Id. at 3–4.
       13
            63 F.3d 1326, 1335 (5th Cir. 1995).
       14
            Case No. 19-13710, Rec. Doc. 9.
       15
            Case No. 19-13710, Rec. Docs. 10, 11.
       16
            Case No. 19-13710, Rec. Doc. 12 at 11.
       17
            Id. at 12.
       18
            Case No. 20-638, Rec. Doc. 1.



                                                     3
      Case 2:20-cv-01616-NJB-JVM Document 13 Filed 07/02/20 Page 4 of 13


controversy is satisfied. 19 Following the second removal, the case was randomly allotted to Section

“T.”20 On April 1, 2020, this case was transferred from Section “T” to Section “G.”21 The Court

once again found that Defendants put forth insufficient evidence to demonstrate by a

preponderance of the evidence that Plaintiff’s claims at the time of removal, if proven, would be

worth an amount in excess of $75,000. 22 Accordingly, on May 7, 2020, the Court remanded the

case to the 23rd Judicial District Court for the Parish of St. James, State of Louisiana.23

       On June 4, 2020, Defendants removed the case to the United States District Court for the

Eastern District of Louisiana for a third time.24 In the third notice of removal, Defendants once

again allege that the Court has diversity jurisdiction over this matter and that the amount in

controversy is satisfied. 25 Defendants further allege that on May 14, 2020, Plaintiff submitted a

demand to Defendants for $595,475.35. 26 Following the third removal, the case was randomly

allotted to Section “D” of this Court.27 On June 8, 2020, this case was transferred from Section

“D” to Section “G.” 28

       On June 8, 2020, Plaintiff filed the instant motion to remand. 29 On June 22, 2020,


       19
            Id.
       20
            Case No. 20-638, Rec. Doc. 2.
       21
            Case No. 20-638, Rec. Doc. 10.
       22
            Case No. 20-638, Rec. Doc. 13.
       23
            Id.
       24
            Rec. Doc. 1.
       25
            Id.
       26
            Id. at 19.
       27
            Rec. Doc. 2.
       28
            Rec. Doc. 7.
       29
            Rec. Doc. 5.



                                                  4
      Case 2:20-cv-01616-NJB-JVM Document 13 Filed 07/02/20 Page 5 of 13


Defendants filed an opposition. 30

                                               II. Parties’ Arguments

A.     Notice of Removal

       In the notice of removal, Defendants again assert that the amount in controversy for

Plaintiff’s injuries exceeds $75,000, exclusive of interests and costs. 31 Defendants argue that

Plaintiff has incurred at least $15,400.35 in past medical expenses. 32 Defendants contend that,

because Plaintiff’s itemization of medical expenses shows that the total bill at Spine Innovations

is $1,310, the total amount of past medical expenses is at least $16,200.35. 33 Furthermore,

Defendants argue that Plaintiff has received estimates for future medical expenses for the

procedures recommended by her treating physicians that amount to $26,366.34

       Defendants argue that the amount in controversy for general damages for a claim for

herniations alone exceeds $40,000 to $50,000. 35 Defendants argue that the amount in controversy

for general damages for a claim involving knee surgery can range from $40,000 to $125,000. 36

Defendants argue that the amount in controversy for general damages for a claim involving

rhizotomies alone may be worth $75,000.37 Defendants contend that “[t]herefore, the amount in

controversy based on the potential general damages alone, when considering all of Plaintiff’s



       30
            Rec. Doc. 12.
       31
            Rec. Doc. 1 at 7.
       32
            Id. at 5 (citing Rec. Doc. 1-8).
       33
            Id.
       34
            Id. at 6.
       35
            Id.
       36
            Id.
       37
            Id. at 7.



                                                         5
      Case 2:20-cv-01616-NJB-JVM Document 13 Filed 07/02/20 Page 6 of 13


alleged injuries of (1) herniations, (2) knee injury with a recommendation for surgery, and (3)

lumbar injury with recommendation for rhizotomy, is in excess of $75,000.00, exclusive of

interests and costs ($50,000 plus $125,000 plus $75,000, or $250,000 – even if the general damages

overlap, the amount in controversy based on general damages alone would still be above the

necessary amount of controversy for federal jurisdiction).”38 Finally, Defendants assert that

Plaintiff has admitted, through a settlement demand, that the amount in controversy exceeds

$75,000, exclusive of interests and costs.39

B.     Plaintiff’s Motion to Remand

       In the instant motion, Plaintiff argues that “this matter has previous[ly] been decided twice

and is res judicata, [and therefore] this Honorable Court does not have jurisdiction over their

claims.”40 Plaintiff argues that this Court ordered, on two prior occasions, that this matter be

remanded to state court.41 Plaintiff asserts that the amount of damages has not changed since the

prior remand orders were issued.42 Therefore, Plaintiff argues that this matter is res judicata and

as such should not be relitigated.43

C.     Defendants’ Opposition to the Motion to Remand

       In opposition to the motion to remand, Defendants argue that they are entitled to remove

this matter because removal is timely and because Defendants obtained new documents showing




       38
            Id. at 7–8.
       39
            Id. at 8.
       40
            Rec. Doc. 5 at 1.
       41
            Rec. Doc. 5-1 at 2.
       42
            Id. at 3.
       43
            Id.



                                                 6
      Case 2:20-cv-01616-NJB-JVM Document 13 Filed 07/02/20 Page 7 of 13


that the amount in controversy exceeds $75,000, exclusive of interests and costs. 44 Additiona lly,

Defendants argue that res judicata does not apply.45

       First, Defendants argue that the amount in controversy is clearly above $75,000, exclusive

of interests and costs. 46 Defendants contend that Plaintiff claims that she sustained injuries to her

neck, low back, left knee and other parts of her body in the accident.47 Defendants argue that

Plaintiff has received recommendations for (1) left knee arthroscopic partial medial meniscectomy

and chondroplasty surgery; (2) lumbar radiofrequency ablations; and (3) possible lumbar

surgery.48 Defendants argue that these recommendations for future treatment, combined with

Plaintiff’s past medical expenses, exceed the jurisdictional amount of $75,000. 49

       Next, Defendants contend that Plaintiff demanded $595,475.35 to settle her claims with

Defendants, exclusive of interests and cost.50 Defendants argue that Plaintiff’s demand was

submitted in good faith in an attempt to negotiate a settlement agreement. 51 Accordingly,

Defendants assert that the amount in controversy clearly exceeds $75,000.52

                                        III. Legal Standard

       A defendant may remove a state civil court action to federal court if the federal court has



       44
            Rec. Doc. 12 at 3.
       45
            Id.
       46
            Id.
       47
            Id.
       48
            Id. at 4.
       49
            Id.
       50
            Id. at 5.
       51
            Id.
       52
            Id.



                                                  7
       Case 2:20-cv-01616-NJB-JVM Document 13 Filed 07/02/20 Page 8 of 13


original jurisdiction over the action. 53 Pursuant to 28 U.S.C. § 1332, a district court has subject

matter jurisdiction over an action “where the matter in controversy exceeds the sum or value of

$75,000” and the action “is between citizens of different states.” The removing party bears the

burden of demonstrating that federal jurisdiction exists. 54 In assessing whether removal was

appropriate, the Court is guided by the principle, grounded in notions of comity and the recognition

that federal courts are courts of limited jurisdiction, that “removal statute[s] should be strictly

construed in favor of remand.” 55 Remand is appropriate if the Court lacks subject matter

jurisdiction, and “doubts regarding whether removal jurisdiction is proper should be resolved

against federal jurisdiction.” 56

        Under Fifth Circuit law, a removing defendant’s burden of showing that the amount in

controversy is sufficient to support federal jurisdiction differs depending on whether the plaintiff's

complaint alleges a specific amount of monetary damages. 57 When the plaintiff alleges a damage

figure in excess of the required amount in controversy, “that amount controls if made in good

faith.”58 If the plaintiff pleads damages less than the jurisdictional amount, this figure will also

generally control, barring removal. 59 “Thus, in the typical diversity case, the plaintiff remains the

master of his complaint.” 60


        53
             28 U.S.C. § 1441(a); Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 34 (2002).
        54
             See Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).
        55
             Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).
        56
          Acuna v. Brown & Root Inc., 200 F.3d 335, 339 (5th Cir. 2000) (citing Willy v. Coastal Corp., 855 F.2d
1160, 1164 (5th Cir. 1988)).
        57
             See Allen, 63 F.3d at 1335.
        58
             Id. (citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938)).
        59
             Id.
        60
             Id.



                                                           8
       Case 2:20-cv-01616-NJB-JVM Document 13 Filed 07/02/20 Page 9 of 13


        Louisiana law ordinarily does not allow a plaintiff to plead a specific amount of damages. 61

A plaintiff is, however, permitted to make “a general allegation that the claim exceeds or is less

than” a particular amount if making such an allegation is necessary to establish the lack of

jurisdiction of federal courts due to insufficiency of damages. 62 When, as here, the plaintiff has

alleged an indeterminate amount of damages in the Complaint, the Fifth Circuit requires the

removing defendant to prove by a preponderance of the evidence that the amount in controversy

exceeds $75,000.63 A defendant satisfies this burden either “(1) by demonstrating that it is facially

apparent that the claims are likely above $75,000, or (2) by setting forth facts in controversy —

preferably in the removal petition, but sometimes by affidavit—that support a finding of the

requisite amount.” 64 The defendant must do more than point to a state law that might allow the

plaintiff to recover more than the jurisdictional minimum; the defendant must submit evidence that

establishes that the actual amount in controversy exceeds $75,000. 65 Finally, the jurisdictional facts

that support removal “must be judged at the time of the removal, and any post-petition affidavits

are allowable only if relevant to that period of time.”66

                                                   IV. Analysis

        In the instant motion, Plaintiff argues that the issue of jurisdiction was already judicially

determined by this Court the first time this matter was removed and that therefore, res judicata


        61
             See La. Code Civ. P. art. 893.
        62
             Id.
        63
            Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 882 (5th Cir. 2000); see also Simon v. Wal-Mart Stores,
Inc., 193 F.3d 848, 850 (5th Cir. 1999); Allen, 63 F.3d at 1335.
        64
            Simon, 193 F.3d at 850 (quoting Luckett v. Delta Airlines, Inc., 171 F.3d 295 (5th Cir. 1999)); see also
Allen, 63 F.3d at 1335.
        65
             See De Aguilar v. Boeing Co., 47 F.3d 1404, 1412 (5th Cir. 1995).
        66
             Allen, F.3d at 1335.



                                                          9
      Case 2:20-cv-01616-NJB-JVM Document 13 Filed 07/02/20 Page 10 of 13


applies.67 Defendants argue that they are entitled to remove this matter because removal is timely

and because Defendants obtained new documents, namely a demand letter from Plaintiff for

$595,475.35, which shows that the amount in controversy exceeds $75,000, exclusive of interests

and costs.68

         The mere fact that a case was previously removed and remanded does not automatically

preclude a subsequent removal. “The Fifth Circuit recognizes a defendant’s right to seek

subsequent removals after remand.” 69 “[A] defendant is precluded only from seeking a second

removal on the same ground,” meaning by referring to the same pleading or event that formed the

basis of the initial removal. 70 Nevertheless, a defendant may file a second notice of removal when

subsequent pleadings or events reveal a new and different basis for removal. 71 For example, in

S.W.S. Erectors, Inc. v. Infax, Inc., the Fifth Circuit held that a case which was not initially

removable became removable when a deposition revealed, for the first time, that the jurisdictiona l

amount in controversy was met.72

         In general, a defendant must file a notice of removal in the district court within 30 days

after receipt of the state court pleading that sets forth a removable claim.73 However, in a case

where removal is not based upon an initial pleading, a defendant may file a notice of removal




         67
              Rec. Doc. 5 at 1.
         68
              Rec. Doc. 12 at 5.
         69
          S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 492 (5th Cir. 1996) (citing Browning v. Navarro, 743 F.2d
1069, 1079–80 n. 29 (5th Cir. 1984)).
         70
              Id. (emphasis in original).
         71
              Id. at 492–93.
         72
              Id. at 494. The deposition constituted “other paper,” as contemplated by 28 U.S.C. § 1446(b).
         73
              28 U.S.C. § 1446(b).



                                                           10
     Case 2:20-cv-01616-NJB-JVM Document 13 Filed 07/02/20 Page 11 of 13


“within thirty days after receipt by the defendant, through service or otherwise, of a copy of an

amended pleading, motion, order or other paper from which it may first be ascertained that the

case is one which is or has become removable.” 74 While subsequent removals are permitted, such

removals must be based on newly acquired evidence that reveals a new factual basis for removal. 75

       In Addo v. Globe Life and Acc. Ins. Co, the Fifth Circuit considered whether a post-

complaint letter concerning settlement terms may constitute “other paper” and thus trigger the 30-

day removal period under 28 U.S.C. § 1446(b). 76 In that case, the plaintiff served a letter to the

defendant “offering to settle the suit for an amount in excess of $75,000.” 77 The Fifth Circuit held

that a demand letter transmitted after a plaintiff files suit may demonstrate, under 28 U.S.C.

§ 1446(b)(3), that a case is removable. 78 The court, construing the statute, reasoned that “holding

that a post-complaint letter, which is not plainly a sham, may be ‘other paper’ under § 1446(b)(3)

is consistent with the purpose of the removal statute to encourage prompt resort to federal court

when a defendant first learns that the plaintiff’s demand exceeds the federal jurisdictional limit.” 79

       Here, Plaintiff submitted a demand to Defendants on May 14, 2020 for $595,475.35.80 In

the demand letter, Plaintiff represents that she has incurred $25,475.35 in past expenses and

estimates that she will incur an additional $60,000–$70,000 in future medical treatment.81 Under



       74
            28 U.S.C. § 1446(b)(3).
       75
            S.W.S. Erectors, Inc., 72 F.3d at 492.
       76
            230 F.3d 759 (5th Cir. 2000).
       77
            Id. at 760.
       78
            Id. at 762.
       79
            Id.
       80
            Rec. Doc. 1-13.
       81
            Id. at 4.



                                                     11
      Case 2:20-cv-01616-NJB-JVM Document 13 Filed 07/02/20 Page 12 of 13


Addo, Plaintiff’s May 14, 2020 demand letter offering to settle the case for $595,475.35 constitutes

“other paper” as long as the demand letter was “not plainly a sham.” 82 Defendants removed this

case to federal court on June 4, 2020, within thirty days of receipt of the settlement demand letter.

Moreover, Plaintiff does not assert that the demand letter was a “sham.” Accordingly, the Court

finds that the demand letter constitutes “other paper” within the meaning of 28 U.S.C. § 1446(b)(3)

and finds that removal was timely.

        When, as here, the plaintiff has alleged an indeterminate amount of damages in the

Complaint, the Fifth Circuit requires the removing defendant to prove by a preponderance of the

evidence that the amount in controversy exceeds $75,000. 83 A defendant satisfies this burden either

“(1) by demonstrating that it is facially apparent that the claims are likely above $75,000, or (2)

by setting forth facts in controversy—preferably in the removal petition, but sometimes by

affidavit—that support a finding of the requisite amount.” 84 The amount of an offer in a “settlement

letter is valuable evidence to indicate the amount in controversy at the time of removal.” 85

However, that amount is not necessarily “determinative” of the amount in controversy. 86

        After considering the totality of the evidence, the Court finds that Defendants have shown

by a preponderance of the evidence that the amount in controversy is sufficient to justify the




        82
             Addo, 230 F.3d at 762.
        83
             Gebbia, 233 F.3d at 882; see also Allen, 63 F.3d at 1335.
        84
            Simon, 193 F.3d at 850 (quoting Luckett v. Delta Airlines, Inc., 171 F.3d 295 (5th Cir. 1999)); see also
Allen, 63 F.3d at 1335.
        85
            Fairchild v. State Farm Mutual Automobile Ins. Co., 907 F.Supp. 969, 971 (M.D. La. 1995) (citing Wilson
v. Belin, 20 F.3d 644, 651 n.8 (5th Cir. 1994)).
        86
          Carver v. Wal-Mart Stores, No. CIV. A. 08-42-M2, 2008 WL 2050987, at *3 (M.D. La. May 13, 2008)
(quoting Cohn v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002)).



                                                          12
      Case 2:20-cv-01616-NJB-JVM Document 13 Filed 07/02/20 Page 13 of 13


exercise of subject-matter jurisdiction over this case.87 In the demand letter, Plaintiff represents

that she has incurred $25,475.35 in past expenses and estimates that she will incur an additional

$60,000–$70,000 in future medical treatment.88 Additionally, Plaintiff demanded $595,475.35 to

settle the case, exclusive of interests and costs.89 Based on the forgoing, Defendants have met their

burden of establishing the jurisdictional amount in controversy and that the Court has subject

matter jurisdiction over the matter. 90

         Accordingly,

         IT IS HEREBY ORDERED that Plaintiff’s “Motion to Remand” 91 is DENIED.

         NEW ORLEANS, LOUISIANA, this 2nd
                                      ____ day of July, 2020.



                                                                  _________________________________
                                                                  NANNETTE JOLIVETTE BROWN
                                                                  CHIEF JUDGE
                                                                  UNITED STATES DISTRICT JUDGE




         87
              Gebbia, 233 F.3d at 882; see also Allen, 63 F.3d at 1335.
         88
              Rec. Doc. 1-13 at 4.
         89
              Id.
        90
           Defendants aver that the requirement of complete diversity is satisfied. See Rec. Doc. 1 at 10. Specifically,
Defendants allege that Plaintiff is domiciled in and is a citizen of the State of Louisiana, Defendant Mario Lopez, is
domiciled in and is a citizen of the State of Texas and Defendant Protective Insurance Company is a foreign
corporation organized under the laws of and has its principal place of business in the state of Indiana. Id. Plaintiff does
not contest these assertions.
         91
              Rec. Doc. 5.



                                                           13
